COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )              
No.  08-02-00172-CR
                                                                              )
IN RE:  ERIC MURPHY                                       )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )                 
IN MANDAMUS
                                                                              )
                                                                              )
 
O
P I N I O N
 
This is an
original proceeding in mandamus. 
Relator, Eric Murphy (AMurphy@) seeks a writ of mandamus from this
Court to review the judgment and opinion of the United States District Court
for the Western District of Texas (Midland/Odessa Division) in cause number
MO-99-CA-075.  For the reason stated
below, we dismiss the petition for lack of subject matter jurisdiction.




Before this Court
can issue a writ of mandamus, it must have the authority to do so.  See Greenville v. State, 798 S.W.2d
361, 362-63 (Tex.App.--Beaumont 1990, no pet.). 
In this case, Murphy attempts to invoke the jurisdiction of this Court
via the Federal Administrative Procedure Act. 5 U.S.C. '
706 (West 1996)(providing for the scope of review of agency decisions by the
federal courts).  The attempt is made in
vain.  It is axiomatic that this Court
lacks the authority to entertain Murphy=s
petition because it cannot review decisions of the federal courts.  Tex.Code
Crim.Proc.Ann. art. 4.03 (Vernon Supp. 2002)(delineating intermediate
appellate court jurisdiction); see Ex parte Killam, 162 S.W.2d
426, 428 (Tex.Crim.App. 1942)(opin. on rehearing)(invocation of federal
jurisdiction not within province of state courts).
For all this
reason, we dismiss Murphy=s
petition for writ of mandamus for lack of subject matter jurisdiction.
 
 
July 25, 2002
DAVID WELLINGTON CHEW,  Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)